Citation Nr: 1713853	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a compensable disability rating for erectile dysfunction.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1970 to May 1970, and active service from April 1971 to August 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2016, the Board remanded the Veteran's claims for additional development.  With respect to the claim decided herein, Board's Remand directed that additional VA treatment records be obtained and associated with the claims file, and that the Veteran be provided with additional examinations to determine the current severity of his service-connected diabetes mellitus and its complications.  Additional VA treatment records were obtained and associated with the claims file in August 2016, and additional VA examinations and opinions were obtained in August 2016.  As such, the Board determines that the Appeals Management Center substantially complied with the Board's July 2016 Remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to a compensable disability rating for erectile dysfunction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and a restricted diet, but does not require regulation of activities.

2.  The Veteran's diabetic peripheral neuropathy of the right lower extremity is manifested by abnormal pinprick test and position sense results, as well as absent pulses and reflexes.  

3.  The Veteran's diabetic peripheral neuropathy of the left lower extremity is manifested by abnormal pinprick test and position sense results, as well as absent pulses and reflexes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.120, Diagnostic Code 7913 (2016).

2.  The criteria for a separate disability rating of 20 percent, but no greater, for moderate diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.124a, Diagnostic Code 8620 (2016).

3.  The criteria for a separate disability rating of 20 percent, but no greater, for moderate diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.124a, Diagnostic Code 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in August 2009 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Likewise, it appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with his claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of this appeal.  The Veteran was also provided with several VA examinations with respect to the claim decided herein, with the most recent being conducted in August 2016.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the medical treatment records, performed physical examinations, and provided sufficient information about the manifestations of the Veteran's disability to adjudicate the increased rating claim decided herein.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, when viewed together, the Board finds the VA examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The Veteran seeks a disability rating in excess of 20 percent for his service-connected diabetes mellitus.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913 for diabetes mellitus.  38 C.F.R. § 4.120, Diagnostic Code 7913.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities(avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating;

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating;

Diabetes mellitus manageable by restricted diet only warrants a 10 percent disability rating.  

38 C.F.R. § 4.120, Diagnostic Code 7913.

Here, the Veteran was provided with a VA diabetes mellitus examination in September 2009, at which time he was diagnosed as having diabetes mellitus, type II.  The examination report indicated that the Veteran was placed on a restricted, diabetic diet (low carbohydrates and portions controlled for diabetes).  The examination report also indicated that the Veteran took NPH insulin as well as Glipizide twice daily to control his diabetes.  However, there was no evidence of regulation of activities due to diabetes, other than the Veteran indicating that he experienced limited endurance and leg pain after walking long distances.  The examiner also diagnosed the Veteran as having peripheral artery disease, diabetic peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and cataract of the right eye status post cataract removal of left eye and retinal detachment, which were at least as likely as not secondary to diabetes.  However, the examiner later clarified that the status of the Veteran's peripheral arteries was unknown, and that claudication symptoms "could" represent arterial disease.
Neurological examination revealed neuritis of the bilateral lower extremities, with abnormal pinprick test and position sense results.  The Veteran underwent retinal detachment repair in 2005, and the September 2009 examination revealed mild cataract of the right eye.  Vision testing revealed distance vision of 20/50, bilaterally, corrected to 20/20 with glasses.  

The Veteran was also provided with a VA diabetes mellitus examination in November 2010, at which time he was diagnosed as having diabetes mellitus, type II.  However, the examiner indicated that the Veteran denied any current symptoms from the diabetes and indicated that he had never been hospitalized for hypoglycemia and had never had an episode of ketoacidosis.  The Veteran was treated with NPH Insulin, but his activities were not restricted as a result of his diabetes.  Upon examination, cardiac findings and neurological findings were within normal limits.  Although the Veteran subjectively reported numbness and tingling in the hands and feet, sensation to monofilament and vibration was intact in the hands and feet, bilaterally.  Strength was normal in all muscle groups of the upper and lower extremities.  The examination report indicated that an eye examination from February 2010 showed no evidence of diabetic retinopathy.  

The Veteran was again provided with a VA diabetes mellitus examination in September 2015, at which time he was diagnosed as having diabetes mellitus, type II.  The examination report indicated that the Veteran treated his diabetes with more than one injection of insulin per day, but noted that the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  The Veteran reported having no episodes of ketoacidosis requiring hospitalization over the past 12 months, and no episodes of hypoglycemic reactions requiring hospitalization over the past 12 months.  The examiner also opined that the only condition the Veteran had which was at least as likely as not (at least a 50 percent probability) due to his diabetes mellitus was erectile dysfunction, and that the Veteran had no recognized complications of diabetes mellitus. 

The Veteran was provided with another VA diabetes mellitus examination in August 2016, at which time he was diagnosed as having diabetes mellitus, type II.  The examination report indicated that the Veteran required more than one insulin injection per day for treatment; however, he did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and/or hypoglycemia less than two times per month, and episodes of ketoacidosis and/or hypoglycemia did not require hospitalization over the past 12 months.  The examiner indicated that the Veteran had diabetic retinopathy as a complication of his service-connected diabetes, and that his erectile dysfunction was at least as likely as not (at least 50 percent probability) due to his diabetes.  However, no other recognized complications of diabetes mellitus were reported.  The examiner opined that the Veteran's diabetes mellitus (to include the complications of diabetes mellitus) did not impact his ability to work.  

The Veteran was also provided with a VA eye conditions examination in August 2016, at which time he was diagnosed as having a history of nonproliferative retinopathy, bilaterally.  He was also diagnosed as having a new retinal tear, as well as a history of retinal detachment, pseudophakia, and mild age-appropriate cataract, which were not likely secondary to his service-connected diabetes mellitus.  The Veteran's corrected distance vision and near vision was 20/40 or better, bilaterally.  His pupils were round and reactive to light.  There was no evidence of anatomical loss, light perception only, extremely poor vision or blindness of either eye, astigmatism, or diplopia.  There was no retinopathy perceived on dilation at the time of the examination, and the examiner opined that the Veteran's decrease in visual acuity or other visual impairment was not attributable to any retinal conditions.  During the prior 12 months, the Veteran did not have any incapacitating episodes attributable to any eye conditions.  Finally, the examiner opined that the Veteran's eye conditions did not impact his ability to work.  

To receive a disability rating in excess of 20 percent disabling, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The Board acknowledges that the Veteran's diabetes required restricted diet and insulin.  However, the evidence fails to show any required regulation of activities.  While the Veteran reported in September 2009 experiencing limited endurance and leg pain after walking long distances as an example of regulation of activities due to diabetes, "regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).  All of the Veteran's subsequent VA examinations clearly report that he did not require regulation of activities as part of medical management of diabetes mellitus.  The remaining treatment records also do not indicate any required restriction of activities.  

As such, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 20 percent for diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

In addition, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2016).  In this regard, with respect to the Veteran's diagnosed diabetic retinopathy, the Board finds that a separate compensable rating is not warranted.  Under 38 C.F.R. § 4.79 Diagnostic Code 6006 retinopathy or maculopathy is rated under the General Rating Formula for Diagnostic Codes 6000 through 6009, which in turn provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 week, during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 week, but less than 4 weeks, during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 week, but less than 6 week, during the past 12 months; and a maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  A note to the General Rating Formula provides that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

Under 38 C.F.R. § 4.79, Diagnostic Code 6026, optic neuropathy is evaluated based on visual impairment.  

Under 38 C.F.R. § 4.75, the best distant visual acuity obtainable after best correction by glasses will be the basis of ratings for visual acuity (except in cases of keratoconus when contact lenses are required).  Also, if there is a difference of more than 4 diopters of spherical corrections between the two eyes, the best possible visual acuity of the poorer eye without glasses or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye and if this exists close attention is given to the likelihood of congenital origin in mere refractive error.

Further, under § 4.84, Table V, Ratings for Central Visual Acuity Impairment, a compensable disability rating is not warranted for visual acuity impairment of 20/40 or better.

In this case, the August 2016 VA examination report indicated that the Veteran had no incapacitating episodes in the 12 months prior to that examination.  In fact, there is no evidence that the Veteran has ever had any incapacitating episodes, i.e., a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider, due to diabetic retinopathy.  Thus, a compensable rating is not warranted under the General Rating Formula for Diagnostic Codes 6000 through 6009.  

Also, the August 2016 examiner found the Veteran's decrease in visual acuity or other visual impairment was not attributable to any retinal conditions.  Thus, the only means of rating the diabetic retinopathy is on the basis of impairment of the Veteran's visual acuity.  In this regard, the Board need not determine at this time whether any impairment is due to the Veteran's diabetic retinopathy and cataracts as opposed to the nonservice-connected eye disabilities.  This is because the Veteran has been shown to have corrected distant visual acuity of 20/40, and no worse in either eye.  For a compensable rating, his corrected distant visual acuity must be worse than 20/40 in each eye.  Although the Board recognizes that an eye examination conducted in conjunction with his September 2009 VA examination found his corrected left eye vision to be only 20/50, the September 2009 VA examination also indicated that his distance vision was corrected to 20/20 with glasses, bilaterally, and a subsequent August 2016 VA examination indicated that his distance and near vision was corrected to 20/40 or better, bilaterally.   Accordingly, the 2009 eye examination is afforded little probative value, and a compensable, and separate, disability evaluation is not warranted on the based on impaired visual acuity.  

With respect to erectile dysfunction, the Veteran is already separately service connected for erectile dysfunction, which is discussed separately in the Remand portion of this decision.

However, with respect to the Veteran's peripheral neuropathy, the September 2009 VA examiner diagnosed the Veteran as having diabetic peripheral neuropathy of the bilateral lower extremities, which he opined was at least as likely as not secondary to diabetes.  Neurological examination at that time revealed neuritis of the bilateral lower extremities, with abnormal pinprick test and position sense results.  Diagnostic Code 8620 provides ratings for neuritis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated under Diagnostic Code 8520, and neuralgia of the sciatic nerve is rated under Diagnostic Code 8720.  Diagnostic Code 8620 provides that mild incomplete neuritis is rated 10 percent disabling; moderate incomplete neuritis is rated 20 percent disabling; moderately severe incomplete neuritis is rated 40 percent disabling; and severe incomplete neuritis, with marked muscular atrophy, is rated 60 percent disabling.  Complete neuritis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Here, the September 2009 VA neurological examination revealed neuritis of the bilateral lower extremities, with abnormal pinprick test and position sense results.  However, temperature testing, vibratory sense testing, and two-point discrimination testing were normal.  Motor function in the lower extremities was within normal limits.  Pulses and reflexes were absent in the bilateral lower extremities.  Although subsequent examinations did not diagnose neuritis of the bilateral lower extremities, the Veteran subjectively reported numbness and tingling in his bilateral feet.  Based on this information, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran has moderate incomplete neuritis in his bilateral lower extremities as a result of diabetes, which warrants separate 20 percent evaluations (but no greater) for each lower extremity under Diagnostic Code 8620.  

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In this case, the Board acknowledges the Veteran's restricted diet and use of insulin.  However, no doctor has restricted his activities and he has not experienced any hypoglycemic episodes due to activities.  These symptoms are consistent with the assigned disability evaluations described above and are not "exceptional."  The Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased rating for diabetes mellitus, type II. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected diabetes mellitus under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A separate rating of 20 percent for moderate diabetic peripheral neuropathy of the right lower extremity is granted.  

A separate rating of 20 percent for moderate diabetic peripheral neuropathy of the left lower extremity is granted.  


REMAND

The Veteran also seeks entitlement to a compensable rating for erectile dysfunction as well as entitlement to a TDIU.  Unfortunately, the Board funds that additional development must be undertaken before these issues can be adjudicated on the merits. 

In its July 2016 Remand, the Board directed that the Veteran be scheduled for a VA examination to determine the nature and extent of his erectile dysfunction.  Specifically, the examiner was asked to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to erectile dysfunction, to include whether the Veteran has a penile deformity.  Pursuant to the Board's Remand directives, the Veteran was provided with a VA male reproductive system conditions examination in August 2016.  The examination report indicated  that the Veteran's penis was not examined, as a penis examination was not relevant to the condition.  However, in his March 2017 Appellant's Brief, the Veteran's representative argued that the April 2016 VA examination was inadequate because no physical examination of the penis was conducted, and therefore it was not possible to determine if there was deformity of the penis, which is one of the criteria for a higher evaluation.  While the Board notes that the Veteran has never claimed to have a physical deformity of the penis before (as his erectile dysfunction was deemed to have developed secondary to his service-connected diabetes mellitus), it concedes that the Veteran should be afforded a thorough physical examination if he asserts that a physical deformity of the penis now exists.  As such, the Board finds that the Veteran should be provided with another VA examination to afford him a physical examination of the penis.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

With respect to the issue of entitlement to a TDIU, the Board finds that this claim is inextricably intertwined with the issue of entitlement to a compensable rating for erectile dysfunction.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is "intertwined" with the issue of entitlement to a compensable rating for erectile dysfunction because a decision on the latter claim may have an impact.  Further, service connection has been established herein for additional disability of bilateral lower extremity neuropathy.  Consequently, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his erectile dysfunction.  The claims file is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to erectile dysfunction, to include a physical examination to ascertain whether the Veteran has a penile deformity, and comment on any functional impairment from the erectile dysfunction.

2.  Thereafter, readjudicate the issues remaining on appeal, with consideration of all evidence of record.  Any examinations deemed necessary in connection with the claim for a TDIU should be scheduled.  If any benefit is not granted, then the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


